[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 378 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 379 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 380 
We are of opinion that the technical oral examination was invalid for these reasons: (1) The direction that the "examiners should fail not less than about one-half the total group of candidates" was improper; (2) the instruction that the examiners adjust their ratings after consultation violated the civil service rule that "Each subject shall be rated by two examiners acting separately" (Rules of Municipal Civil Service Commission [New York City], rule 5, § 5, ¶ 1); (3) commentaries elicited from candidates were so vague or remote in character and broad in scope that the ratings in respect of "soundness of the position taken" disclosed only the unsupported conclusions of the examiners. (Cf. Matter of Sloat v. Board of Examiners,274 N.Y. 367.)
We have not considered other matters referred to by the court below.
The order should be affirmed, without costs.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, SEARS, LEWIS and CONWAY, JJ., concur.
Order affirmed. *Page 382